Case 2:19-cv-15528-SDW-LDW Document 1 Filed 07/18/19 Page 1 of 21 PageID: 1




Qinyu Fan, Esq.
Hang & Associates, PLLC
136-20 38th Avenue, Suite 10G
Flushing, NY 11354
Tel: (718) 353-8588
Fax: (718) 353-6288
Email: qfan@hanglaw.com
Attorney for Plaintiff and proposed FLSA Collective

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

Weiqing Cao, individually and on behalf of all other
employees similarly situated,
                                       Plaintiffs,               Case No. 2:19-cv-15528

                         - against -                             COLLECTIVE ACTION
                                                                 COMPLAINT AND JURY
Honshu, LLC., d/b/a Honshu Sushi, and Fendai Chen,               TRIAL DEMAND

                                       Defendants.



       Plaintiff Weiqing Cao (“Plaintiff”), on his own behalf and on behalf of all others similarly

situated, by and through his undersigned attorneys, Hang & Associates, PLLC, hereby files this

complaint against the Defendants Honshu, LLC, d/b/a Honshu Sushi, and Fendai Chen

(collectively “Defendants”), alleges and shows the Court the following:


                                          INTRODUCTION


       1.     This is an action brought by Plaintiff on his own behalf and on behalf of similarly

situated employees, including kitchen workers, waiters, sushi chefs, delivery drivers, delivery

packagers, and all other non-exempt employees of the Defendants, alleging violations of the Fair

Labor Standards Act, 29 U.S.C. §201 et seq. (“FLSA”) and the New Jersey Wage and Hour Law,
Case 2:19-cv-15528-SDW-LDW Document 1 Filed 07/18/19 Page 2 of 21 PageID: 2




N.J.S.A.§34:11-56 et seq. (“NJWHL” hereinafter), arising from Defendants’ various willful and

unlawful employment policies, patterns and/or practices.

       2       Upon information and belief, Defendants have willfully and intentionally

committed widespread violations of the FLSA and NJWHL by engaging in a pattern and practice

of failing to pay their employees, including Plaintiff, compensation for all hours worked, overtime

compensation for all hours worked over forty (40) each week, and improper retention of tips.

       3.       Plaintiff alleges pursuant to the FLSA, that he is entitled to recover from the

Defendants: (1) unpaid minimum wages, (2) unpaid overtime wages, (3) improper retention of

tips, (4) liquidated damages, (5) prejudgment and post-judgment interest; and (6) attorneys’ fees

and costs.

       4.      Plaintiff further alleges pursuant to NJWHL that he is entitled to recover from the

Defendants: (1) unpaid minimum wages, (2) unpaid overtime wages, (3) improper retention of

tips, (4) liquidated damages, (5) prejudgment and post-judgment interest; and (6) attorneys’ fees

and costs.

                                 JURISDICTION AND VENUE

       5.      This Court has original federal question jurisdiction over this controversy under 29

U.S.C. §216(b), 28 U.S.C. § 1331, and has supplemental jurisdiction over the NJWHL claims

pursuant to 28 U.S.C. §1367(a).

       6.      Venue is proper in the United States District Court for the District of New Jersey

pursuant to 28 U.S.C. §§ 1391(b) and (c), because Defendants conduct business in this District,

and the acts and omissions giving rise to the claims herein alleged took place in this District.



                                          PLAINTIFFS


                                                 2
Case 2:19-cv-15528-SDW-LDW Document 1 Filed 07/18/19 Page 3 of 21 PageID: 3




       7.      Plaintiff Weiqing Cao (“Cao”) is a resident of New York State and was employed

by the Defendants’ sushi restaurant, Honshu, LLC, d/b/a Honshu Sushi, (“Honshu Sushi”

hereinafter) located at 95 Greene Street, Jersey City, New Jersey 07302.

       8.      Plaintiff Cao was hired as a delivery driver, from December 2014 to June 26, 2019.



                                         DEFENDANTS

       9.      Upon information and belief, Defendant, Honshu Sushi had gross sales in excess of

Five Hundred Thousand Dollars ($500,000) per year. Upon information and belief, Honshu Sushi

purchased and handled goods moved in interstate commerce.

       10.     Honshu Sushi has about 15 employees. Among them are 4 kitchen workers, 5

waiters, 6 sushi chefs, 4 delivery drivers, and a delivery packager.

       11.      Upon information and belief, Defendant Fendai Chen (Chen) is the officer, and/or

managing agent of Honshu Sushi at 95 Greene Street, Jersey City, New Jersey 07302 and

participated in the day-to-day operations of Honshu Sushi. He interviewed Plaintiff over the phone

and determined Plaintiff’s salary rate. During Plaintiff’s employment in Honshu Sushi, Chen

supervised him, and handled Plaintiff’s payrolls. He personally gave paychecks or cash to Plaintiff.

Plaintiff got paid in a combination of cash and checks.

       12.     Upon information and belief, employees were constantly subject to Chen’s

criticism and verbal abuse. Chen made comments and judgments on employee’s work all the time.

       13.     Thus, Defendant Chen acted intentionally and maliciously in management and is

an employer pursuant to FLSA, 29 U.S.C. §203d, and regulations promulgated thereunder,

NJWHL §12:56-2.1 and the regulations thereunder. Therefore, Plaintiff is jointly and severally

liable with Honshu Sushi.


                                                 3
Case 2:19-cv-15528-SDW-LDW Document 1 Filed 07/18/19 Page 4 of 21 PageID: 4




        14.    At all relevant times, the work performed by Plaintiff was directly essential to the

business operated by Honshu Sushi.

        15.    At all relevant times, Defendants knowingly and willfully failed to pay Plaintiff his

lawfully earned basic minimum hourly wages and overtime compensation, and made improper

retention of employees’ tips, in violation of the NJWHL.

        16.    Plaintiff has fulfilled all conditions precedent to the institution of this action and/

or conditions have been waived.

                                   STATEMENT OF FACTS

        17.    Defendants committed the following alleged acts knowingly, intentionally and

willfully.

        18.    Defendants knew that the nonpayment of basic minimum hourly wages and

overtime compensation, and the improper retention of Plaintiff’s tips would financially injure

Plaintiff and similarly situated employees and violate state and federal laws.

        19.    From December 2014 to June 26, 2019, Plaintiff Cao was hired by Defendants to

work as a delivery driver for Defendants’ sushi restaurant business located at 95 Greene Street,

Jersey City, New Jersey 07302.

        20.    From December 2014 to the summer of 2018, Plaintiff Cao worked 6 days a week.

From Monday to Friday except for Tuesday, Plaintiff has the same schedule. He would start

driving Chen’s car from New Jersey to Brooklyn to pick up all the employees of Honshu Sushi.

He would arrive and pick up employees in Brooklyn at 10:30 am. It was Cao’s job to pick up and

drive everyone to Honshu Sushi, arriving at 11:00 am. Then Cao would start delivery until 3pm,

and often delivery orders received prior to 3:00 pm had to be delivered. Between 3 pm and 4:45

pm, the sushi restaurant would close, and employees would have a lunch break. After 5 p.m.,


                                                 4
Case 2:19-cv-15528-SDW-LDW Document 1 Filed 07/18/19 Page 5 of 21 PageID: 5




Plaintiff would go back to work until 10: pm. Then Plaintiff Cao had to drive all the employees

back to their homes in Brooklyn and usually gets off work at or after 11:00am. Tuesday was

Plaintiff's day off in the past 3 years. On Saturday and Sunday, Plaintiff Cao started picking

employees up at 2:30 pm, and dropped them off in Brooklyn after work, without a break. Cao

would get home at or around 12 am and 11 pm respectively on Saturday and Sunday. Therefore,

from December 2014 to the summer of 2018, Plaintiff worked in total 66 hours per week.

        21.    From the fall of 2018 to June 26, 2019, Plaintiff Cao was working on the same

schedule, but taking Monday and Sunday off. Thus, Plaintiff Cao worked 5 days and in total 57.5

hours per week.

        22.    At all relevant times, Plaintiff was paid at a fixed rate of $50 per day, regardless of

his actual hours worked. Defendants paid Plaintiff biweekly in cash.

        23.    Plaintiff could usually get $150 to $200 in tips per day. Absent any mutual

agreement, those tips were tip credits could not be made towards his salary. There was no tip pool

in Honshu Sushi either. However, without any agreement, Honshu Sushi retained 5% tip of almost

all tips received by its delivery workers, including Plaintiff, because more than 90% of their orders

were from Seamless.

        24.    In addition to delivering food to Honshu Sushi's customers, Plaintiff Cao would

help do some side work, e.g., packaging sources, packaging delivery orders into plastic bags, etc.

Those works usually took approximately 1 hour per day.

        25.    Defendants did not count or compensate Plaintiff Cao for overtime wages according

to state and federal laws.

        26.    Defendants committed the following alleged acts knowingly, intentionally and

willfully.


                                                 5
Case 2:19-cv-15528-SDW-LDW Document 1 Filed 07/18/19 Page 6 of 21 PageID: 6




       27.     While employed by Defendants, Plaintiff was not exempt under federal and state

laws requiring employers to pay employees overtime.

       28.     Defendants did not provide Plaintiff and other employees with written notices about

the terms and conditions of their employment upon hire in relation to their rate of pay, regular pay

cycle and rate of overtime pay. Neither any agreement of the 5% tip reduction was reached.

       29.     Defendants committed the foregoing acts against the Plaintiffs, the FLSA

Collective Plaintiffs.

                          COLLECTIVE ACTION ALLEGATIONS

       30.     Defendants knowingly and willfully operated their business with a policy of not

paying Plaintiff and other similarly situated employees either the FLSA overtime rate (of time and

one-half), or the New Jersey State overtime rate (of time and one-half), in violation of the FLSA

and NYWHL and the supporting federal and New Jersey State Department of Labor Regulations.

       31.     Plaintiff brings this action individually and on behalf of all other and former non-

exempt employees who have been or were employed by the Defendants for up to the last three (3)

years, through entry of judgment in this case (the “Collective Action Period”) and whom failed to

receive overtime compensation for all hours worked in excess of forty (40) hours per week (the

“Collective Action Members”), and have been subject to the same common decision, policy, and

plan to not provide required wage notices at the time of hiring, in contravention to federal and state

labor laws.

       32.     Upon information and belief, the Collection Action Members are so numerous the

joinder of all members is impracticable. The identity and precise number of such persons are

unknown, and the facts upon which the calculations of that number may be ascertained are

presently within the sole control of the Defendants. Upon information and belief, there are more


                                                  6
Case 2:19-cv-15528-SDW-LDW Document 1 Filed 07/18/19 Page 7 of 21 PageID: 7




than Twenty (20) Collective Action members, who have worked for or have continued to work for

the Defendants during the Collective Action Period, most of whom would not likely file individual

suits because they fear retaliation, lack adequate financial resources, access to attorneys, or

knowledge of their claims. Therefore, Plaintiff submits that this case should be certified as a

collection action under the FLSA, 29 U.S.C. §216(b).

        33.     Plaintiff will fairly and adequately protect the interests of the Collective Action

Members, and has retained counsel that is experienced and competent in the field of employment

law and class action litigation. Plaintiff has no interests that are contrary to or in conflict with those

members of this collective action.

        34.     This action should be certified as collective action because the prosecution of

separate action by individual members of the collective action would risk creating either

inconsistent or varying adjudication with respect to individual members of this class that would as

a practical matter be dispositive of the interest of the other members not party to the adjudication,

or subsequently impair or impede their ability to protect their interests.

        35.     A collective action is superior to other available methods for the fair and efficient

adjudication of this controversy, since joinder of all members is impracticable. Furthermore,

inasmuch as the damages suffered by individual Collective Action Members may be relatively

small, the expense and burden of individual litigation makes it virtually impossible for the

members of the collective action to individually seek redress for the wrongs done to them. There

will be no difficulty in the management of this action as collective action.

        36.     Questions of law and fact common to members of the collective action predominate

over questions that may affect only individual members because Defendants have acted on grounds




                                                    7
Case 2:19-cv-15528-SDW-LDW Document 1 Filed 07/18/19 Page 8 of 21 PageID: 8




generally applicable to all members. Among the questions of fact common to Plaintiff and other

Collective Action Members are:

       a. Whether the Defendants employed Collective Action members within the meaning of

       the FLSA;

       b. Whether the Defendants failed to pay the Collective Action Members overtime wages

       for all hours worked above forty (40) each workweek in violation of the FLSA and the

       regulation promulgated thereunder;

       c. Whether the Defendants’ violations of the FLSA are willful as that terms is used within

       the context of the FLSA; and,

       d. Whether the Defendants are liable for all damages claimed hereunder, including but not

       limited to compensatory, punitive, and statutory damages, interest, costs and disbursements

       and attorneys’ fees.

       37.     Plaintiff knows of no difficulty that will be encountered in the management of this

litigation that would preclude its maintenance as a collective action.

       38.     Plaintiff and others similarly situated have been substantially damaged by

Defendants’ unlawful conduct.

                                   STATEMENT OF CLAIM

                                            COUNT I

                [Violations of the Fair Labor Standards Act—Overtime Wages
                 Brought on behalf of the Plaintiff and the FLSA Collective]

       39.     Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.




                                                 8
Case 2:19-cv-15528-SDW-LDW Document 1 Filed 07/18/19 Page 9 of 21 PageID: 9




       40.     The FLSA provides that no employer engaged in commerce shall employ a covered

employee for a work week longer than forty (40) hours unless such employee receives

compensation for employment in excess of forty (40) hours at a rate not less than one and one-half

times the regular rate at which he or she is employed, or one and one-half times the minimum

wage, whichever is greater. 29 USC §207(a).

       41.     The FLSA provides that any employer who violates the provisions of 29 U.S.C.

§207 shall be liable to the employees affected in the amount of their unpaid overtime

compensation, and in an additional equal amount as liquidated damages. 29 USC §216(b).



       42.     Defendants’ failure to pay Plaintiff and the FLSA Collective their overtime pays

violated the FLSA.

       43.     Here, Plaintiff Cao worked 66 hours a week from December of 2014 to the summer

of 2018, and then 57.5 hours per week from the fall of 2018 to June 26, 2019. At all relevant times,

Plaintiff was paid at a fixed rate of $50 per day regardless of the actual number of hours he worked

every day.

       44.     Therefore, at all relevant times, Defendants had, and continue to have, a policy of

practice of refusing to pay overtime compensation at the statutory rate of time and a half to Plaintiff

and Collective Action Members for all hours worked in excess of forty (40) hours per workweek,

which violated and continues to violate the FLSA, 29 U.S.C. §§201, et seq., including 29 U.S.C.

§§207(a)(1) and 215(a).

       45.     The FLSA and supporting regulations required employers to notify employees of

employment law requirements. 29 C.F.R. §516.4.




                                                  9
Case 2:19-cv-15528-SDW-LDW Document 1 Filed 07/18/19 Page 10 of 21 PageID: 10




       46.     Defendants willfully failed to notify Plaintiff and FLSA Collective of the

requirements of the employment laws in order to facilitate their exploitation of Plaintiff’s and

FLSA Collectives’ labor.

       47.     Defendants knowingly and willfully disregarded the provisions of the FLSA as

evidenced by their failure to compensate Plaintiff and the FLSA Collective the statutory overtime

rate of time and one half for all hours worked in excess of forty (40) per week when they knew or

should have known such was due and that failing to do so would financially injure the Plaintiff

and Collective Action members. Therefore, Plaintiff and the FLSA collection shall recover from

Defendants their unpaid overtime wages, and in an additional equal amount as liquidated damages.

       48.     Despite of FLSA 3(m), FLSA has required that, “employers must provide the

following information to a tipped employee before the employer may use the FLSA 3(m) tip credit:

... 5) that the tip credit will not apply to any tipped employee unless the employee has been

informed of these tip credit provisions.”

       49.     Here, Plaintiff Cao was never informed of those tip credit provisions. Neither was

there any agreement about tip credits. Therefore, tips received by Plaintiff Cao could not be

considered as tip credits because during the entire employment, tips were excluded from wages,

according to Plaintiff’s understanding.



                                            COUNT II

                         [Violations of the NJWHL—Overtime Wages
                                 Brought on behalf of Plaintiff]

       50.     Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.



                                               10
Case 2:19-cv-15528-SDW-LDW Document 1 Filed 07/18/19 Page 11 of 21 PageID: 11




       51.     NJWHL 12:56-6.1 provides that, for each hour of working time in excess of 40

hours in any week, except for those exemptions set forth in N.J.S.A. 34:11-56a4 or as provided in

N.J.A.C. 12:56-7.1, every employer shall pay to each of his or her employees, wages at a rate of

not less than 1 and ½ times such employee’s regular hourly wage.

       52.     Defendants’ failure to pay Plaintiff his overtime pays violated the NJWHL.

       53.     Here, as discussed above, Plaintiff Cao worked 66 hours a week from December of

2014 to the summer of 2018, and then 57.5 hours per week from the fall of 2018 to June 26, 2019.

At all relevant times, Plaintiff was paid at a fixed rate of $50 per day regardless of the actual

number of hours he worked every day.

       54.     Therefore, at all relevant times, Defendants had, and continue to have, a policy of

practice of refusing to pay overtime compensation at the statutory rate of time and a half to Plaintiff

for all hours worked in excess of forty (40) hours per workweek, which violated and continues to

violate the NJWHL.

       55.     The NJWHL and supporting regulations required employers to notify employees of

employment law requirements. NJWHL 8:43E-8.6 et seq.

       56.     Defendants willfully failed to notify Plaintiff of the requirements of the

employment laws in order to facilitate their exploitation of Plaintiff’s labor.

       57.     Defendants knowingly and willfully disregarded the provisions of the NJWHL as

evidenced by their failure to compensate Plaintiff the statutory overtime rate of time and one half

for all hours worked in excess of forty (40) per week when they knew or should have known such

was due and that failing to do so would financially injure the Plaintiff. Therefore, Plaintiff shall

recover from Defendants their unpaid overtime wages, and in an additional equal amount as

liquidated damages.


                                                  11
Case 2:19-cv-15528-SDW-LDW Document 1 Filed 07/18/19 Page 12 of 21 PageID: 12




       58.     As discussed above, because Plaintiff Cao was never informed of any tip credit

provisions. Neither was there any agreement about tip credits, tips received by Plaintiff Cao could

not be considered as tip credits because during the entire employment, tips were excluded from

wages, according to Plaintiff’s understanding.




                                           COUNT III

    [Violations of the Fair Labor Standards Act—Improper Retention of Tips/Gratuities
                 Brought on behalf of the Plaintiff and the FLSA Collective]

       59.     Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

       60.     29 USC §203 (m) (2) (b)provides that, “An employer may not keep tips received

by its employees for any purposes, including allowing managers or supervisors to keep any portion

of employees’ tips, regardless of whether or not the employer takes a tip credit.”

       61.     According to Fact Sheet #15 Tipped Employees Under the Fair Labor Standards

Act (FLSA) published by U.S. Department of Labor (“DOL” hereinafter), Wage and Hour

division, “A tip is the sole property of the tipped employee regardless of whether the employer

takes a tip credit. The FLSA prohibits any arrangement between the employer and the tipped

employee whereby any part of the tip received becomes the property of the employer. For example,

even where a tipped employee receives at least $7.25 per hour in wages directly from the employer,

the employee may not be required to turn over his or her tips to the employer.” It then provides an

exception to that, “the requirement that an employee must retain all tips does not preclude a valid

tip pooling or sharing arrangement among employees who customarily and regularly receive tips.

The FLSA does not impose a maximum contribution amount or percentage on valid mandatory tip


                                                 12
Case 2:19-cv-15528-SDW-LDW Document 1 Filed 07/18/19 Page 13 of 21 PageID: 13




pools. The employer, however, must notify tipped employees of any required tip pool contribution

amount, may only take a tip credit for the amount of tips each tipped employee ultimately receives,

and may not retain any of the employees' tips for any other purpose.”

       62.     Although DOL published the above regulation in 2011 asserting as a general rule

that, tips were the exclusive property of the employees, federal judicial circuits split on whether to

treat 29 USC §203(m)(2) as an independent rule, or solely as a condition for employers to satisfy

in order to make tips “tip credits” to satisfy one part of the minimum wage requirement. Some

federal courts alleged that, there was no cause of action for improper retention of tips claims under

FLSA because, Section 203(m) imposes conditions on taking a tip credit and does not state

freestanding requirements pertaining to all tipped employees. In this way, some federal courts

treated tip reduction requirement solely as a condition for employers to satisfy in support of their

FLSA minimum wage claims and they do not consider tip reduction as a valid independent cause

of action. However, not to mention DOL published their “final rule” in 2011 after the publication

of the amended FLSA, Congress published Consolidated Appropriations Act 2018 in March, 2018

(115 Public Law 141), Title XII of which was “Tipped Employees” further clarifying Congress’s

legislative intent behind 29 U.S.C. 203(m)(2)(B).

       63.     Under Title XII of Consolidated Appropriations Act 2018 (“Title XII” hereinafter),

Subsection (a) was titled as Prohibition on Keeping Tips, citing, amending, and redesignating

Section 29 U.S.C. 203(m). The only purpose of such amendment and redesignation was to make

it a separate paragraph emphasizing that, “An employer may not keep tips received by its

employees for any purposes, including allowing managers or supervisors to keep any portion of

employees’ tips, regardless of whether or not the employer takes a tip credit.”




                                                 13
Case 2:19-cv-15528-SDW-LDW Document 1 Filed 07/18/19 Page 14 of 21 PageID: 14




       64.     Title XII (b) specifies penalties and remedies to tip reduction claims by amending

29 US 216(b) to include that, 1) “any employer who violates section 3(m)(2)(B) shall be liable to

the employee or employees affected in the amount of the sum of any tip credit taken by the

employer and all such tips unlawfully kept by the employer, and in an additional equal amount as

liquidated damages”, 2) “the authority and requirements described in this subsection shall apply

with respect to a violation of section 3(m)(2)(B)…”, and 3) “any person who violates section

3(m)(2)(B) shall be subject to a civil penalty not to exceed $1,100 for each such violation, as the

Secretary determines appropriate, in addition to being liable to the employee or employees affected

for all tips unlawful;;y kept, and an additional equal amount as liquidated damages, as described

in subsection (b).”

       65.     The new Title XII would moot the previous “Final Rule” published by DOL, and

related CFR sections, which covered related issues but not addressed by section 3(m) of the FLSA.

       66.     Therefore, according to Title XII, tips under FLSA cannot be improperly retained

by employers unless a valid tip pooling or sharing arrangement exists.

       67.     Here, during Plaintiff’s employment, there was no such tip pooling. Over 90% of

their orders were from Seamless, and Defendants simply retained 5% of his tips without any valid

tips pooling or sharing policy or agreement. Therefore, tips received by Plaintiff shall be

considered as his sole property, and taking 5%, or any arrangement whereby any part of the tip

received becomes the property of the employer violates the FLSA.

       68.     Thus, Plaintiff shall be entitled to recovery of tips improperly retained by

Defendants. Additionally, Plaintiff shall be entitled to liquidated damages equal to this amount,

according to 29 USC §216(b) as discussed above.




                                                14
Case 2:19-cv-15528-SDW-LDW Document 1 Filed 07/18/19 Page 15 of 21 PageID: 15




                                          COUNT IV

               [Violations of the Fair Labor Standards Act—Minimum Wages
                 Brought on behalf of the Plaintiff and the FLSA Collective]

       69.     Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

       70.     The FLSA requires employers of covered employees who are not otherwise exempt

to pay these employees a minimum wage of not less than $7.25 per hour effective July 24, 2009.

       71.     The FLSA provides that any employer who violates the provisions of 29 U.S.C.

§207 shall be liable to the employees affected in the amount of their unpaid overtime

compensation, and in an additional equal amount as liquidated damages. 29 USC §216(b).

       72.     Here, from December 2014 to the summer of 2018, Plaintiff Cao worked for 11.75

hours per day on Monday, Wednesday and Thursday, 12.75 hours on Friday, 9.5 hours on

Saturday, and 8.5 hours on Sunday. However, he was paid at a fixed rate of $50 per day regardless

of the number of hours he worked a day. Therefore, Plaintiff’s average hourly wage was $4.55

(50x6/66).

       73.     From the fall of 2018 to June 26, 2019, Plaintiff Cao was working on the same

weekly schedule, except for that he does not work on Sunday. And Plaintiff was still paid $50 per

day. Therefore, Plaintiff Cao’s average hourly wage was $4.35 (50x5/57.5).

       74.     Thus, at all relevant times, Plaintiff Cao was paid below both the FLSA minimum

wage rate ($7.50 per hour).

       75.     Defendants’ failure to pay Plaintiff at the required statutory minimum wage rate

violates the FLSA。




                                               15
Case 2:19-cv-15528-SDW-LDW Document 1 Filed 07/18/19 Page 16 of 21 PageID: 16




       76.      Defendants knowingly and willfully disregarded the provisions of the FLSA as

evidenced by their failure to compensate Plaintiff and the FLSA Collective at the statutory

minimum wage rate violates the FLSA when they knew or should have known such was due and

that failing to do so would financially injure the Plaintiff and Collective Action members.

Therefore, Plaintiff and the FLSA collection shall recover from Defendants their unpaid minimum

wages, and additionally an equal amount as liquidated damages.



                                           COUNT V

                         [Violations of the NJWHL—Minimum Wages
                                 Brought on behalf of Plaintiff]

       77.     Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

       78.     N.J.A.C. 12:56-3.1 provides the New Jersey State minimum wage rate, and the rate

is adjusted every year. Pursuant to N.J.A.C. 12:56-3.1, in 2016, the minimum wage rate was 8.38;

in 2017, the minimum wage rate was $8.44 per hour; On or after January 1, 2018 the minimum

wage rate was $8.60 per hour.”; and on or after January 1, 2019, and before July 1, 2019, the rate

became $8.85 per hour.

       79.      NJWHL also listed the state minimum wage rate for the last three years.

       80.     The FLSA provides that any employer who violates the provisions of 29 U.S.C.

§207 shall be liable to the employees affected in the amount of their unpaid overtime

compensation, and in an additional equal amount as liquidated damages. 29 USC §216(b).

       81.     Here, as discussed above, from December 2014 to the summer of 2018, Plaintiff

Cao worked for 66 hours a week. However, he was paid at a fixed rate of $50 per day regardless



                                               16
Case 2:19-cv-15528-SDW-LDW Document 1 Filed 07/18/19 Page 17 of 21 PageID: 17




of the number of hours he worked a day. Therefore, Plaintiff’s average hourly wage was $4.55

(50x6/66).

       82.     From the fall of 2018 to June 26, 2019, Plaintiff Cao was worked for 57.5 hours a

week, as discussed above. And Plaintiff was still paid $50 per day. Therefore, Plaintiff Cao’s

average hourly wage was $4.35 (50x5/57.5).

       83.     Thus, at all relevant times, Plaintiff Cao was paid below the New Jersey state

minimum wage rate (as listed above).

       84.     Defendants’ failure to pay Plaintiff at the required statutory minimum wage rate

violates the NJWHL, and NJAC.

       85.      Defendants knowingly and willfully disregarded the provisions of the NJWHL as

evidenced by their failure to compensate Plaintiff at the statutory minimum wage rate violates the

NJWHL when they knew or should have known such was due and that failing to do so would

financially injure the Plaintiff and Collective Action members. Therefore, Plaintiff shall recover

from Defendants their unpaid minimum wages, and additionally an equal amount as liquidated

damages.



                                         Prayer For Relief

       WHEREFORE, Plaintiff, on behalf of himself, and the FLSA collective, respectfully

request that this court enter a judgment providing the following relief:

       a)     Authorizing plaintiff at the earliest possible time to give notice of this collective

       action, or that the court issue such notice, to all persons who are presently, or have been

       employed by defendants as non-exempt tipped or non-tipped employees. Such notice shall

       inform them that the civil notice has been filed, of the nature of the action, of their right to


                                                 17
Case 2:19-cv-15528-SDW-LDW Document 1 Filed 07/18/19 Page 18 of 21 PageID: 18




      join this lawsuit if they believe they were denied proper hourly compensation and premium

      overtime wages;

      b)        Certification of this case as a collective action pursuant to FLSA;

      c)        Issuance of notice pursuant to 29 U.S.C. §216(b) to all similarly situated members

      of the FLSA opt-in class, apprising them of the pendency of this action, and permitting

      them to assert timely FLSA claims and state claims in this action by filing individual

      Consent to Sue forms pursuant to 29 U.S.C. § 216(b), and appointing Plaintiff and his

      counsel to represent the Collective Action Members;

      d)        A declaratory judgment that the practices complained of herein are unlawful under

      FLSA and NJWHL;

      e)        An injunction against Honshu, LLC, d/b/a Honshu Sushi, its officers, agents,

      successors, employees, representatives, and any and all persons acting in concert with them

      as provided by law, from engaging in each of unlawful practices and policies set forth

      herein;

      f)        An award of unpaid overtime wages due under FLSA and NYWHL, whichever is

      greater;

      g)        An award of unpaid minimum wages due under FLSA and NYWHL, whichever is

      greater;

      h)         An award of improperly retained tips or gratuities according to FLSA.

      i)         An award of liquidated and/or punitive damages as a result of Defendants’

      knowing and willful failure to pay overtime compensation pursuant to 29 U.S.C. §216;

      j)        An award of liquidated and/ or punitive damages as a result of Defendants’ willful

      failure to pay overtime compensation pursuant to NJWHL;


                                                 18
Case 2:19-cv-15528-SDW-LDW Document 1 Filed 07/18/19 Page 19 of 21 PageID: 19




       k)      An award of liquidated and/or punitive damages as a result of Defendants’

       knowing and willful failure to pay minimum wages pursuant to 29 U.S.C. §207(a);

       l)      An award of liquidated and/or punitive damages as a result of Defendants’

       knowing and willful failure to pay minimum wages pursuant to NJWHL;

       m)      An award of costs and expenses of this action together with reasonable attorneys’

       and expert fees pursuant to 29 U.S.C. §216(b) and NJWHL 34:11-56a25;

       n)      The cost and disbursements of this action;

       o)      An award of prejudgment and post-judgment fees;

       and

       p)      Such other and further legal and equitable relief as this Court deems necessary, just,

       and proper.

                                    JURY TRIAL DEMAND

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, the Plaintiff, on behalf of

himself and the Collective Action Members, demands a trial by jury on all questions of fact raised

by the complaint.



Dated: Flushing, New York July 17, 2019               HANG & ASSOCIATES, PLLC.

                                                             /s Qinyu Fan

                                                      Qinyu Fan, Esq.
                                                      136-18 39th Avenue, Suite 1003
                                                      Flushing, New York 11354
                                                      Tel: 718.353.8588
                                                      qfan@hanglaw.com
                                                      Attorneys for Plaintiffs




                                                19
Case 2:19-cv-15528-SDW-LDW Document 1 Filed 07/18/19 Page 20 of 21 PageID: 20




                       EXHIBIT 1




                                     20
Case 2:19-cv-15528-SDW-LDW Document 1 Filed 07/18/19 Page 21 of 21 PageID: 21




                                     21
